 G.H. R. FOUNDRY DIVISION71also having furtherfound it guilty of otherunfair labor practices in the nature ofinterrogating and makingthreats of economic reprisals to the employeesand engagingin a course of surveillance and espionageof their employees,and having found thatall such acts amount to interference,restraint, and coercion of its employees in theexercise and enjoymentof their rightsguaranteed under Section7 of the Act,and be-cause of the nature of each and allof the unfairlabor practices so committed, it isrecommendedthatRespondentsnot only henceforthcease and desist from such un-fair labor practices so specifically found, but also that Respondents in the futurecease and desist from in any manner infringing upon the rights of their employeesguaranteed in Section7 of the Act.Uponthe basisof the abovefindings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Board has jurisdiction over the Respondents which it should exercise inorder to effectuate the policiesof the Act.2. International Union, United Automobile,Aircraftand Agricultural ImplementWorkers of America, UAW-CIO, is a labor organization within the meaning ofSection2 (5) of the Act.3.By discriminating in regard to the hire or tenure and terms and conditions oftheir employment by discharging their 4 employees,Ahmo Jordan,John Waterman,Tony McKenny, and Ernest Bradley,and by failing and refusing to reinstate themand each of the said named 4 employees Respondents have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By said acts of discharge,and alsoby interrogating employee Charles Covert,by acts threatening economic reprisal to their employees and by engaging in a courseof surveillance and espionage of their employees,as alleged, Respondents have inter-fered with,restrained,and coerced their employees in the exercise of the rightsguaranteed to them in Section 7 of the Act,and have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.IRecommendations omitted from publication.]'G.H. R.FOUNDRYDll'ISION, THE DAYTON MALLEABLE IRONCOMPANY,PETITIONERandINTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, LOCAL 798,CIO1andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA (UE) AND ITS LOCAL 768.2CaseNo. 9-RM-99. July 8,1951Decisionand OrderUpon a petitiondulyfiled, a hearing was held before William G.Wilkerson,hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.1Herein called IUE2Herein called UE.109 NLRB No. 11. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer seeks an election among its aluminum foundry em-ployees "employed at the GHR Foundry Division plant" in Dayton,Ohio. It is clear from the record, however, that the employees referredto in the petition were at the time of the hearing employed at theEmployer's3relStreet plantin Dayton, Ohio, and not at its GHRplant.Since 1950, these employees have been represented by theIUE as a part of the 3rd Street plant. The most recent contract cover-ing these employees was executed June 1, 1953, for a term of 2 years.At the time of the hearing, the Employer was in the process of dis-mantling the 3rd Street plant and transferring its operations to theEmployer's other plants.The aluminum fodry at the 3rd Streetplant was scheduled to be moved to the GHR plant.At its GHR plant the Employer operates an iron foundry. Pur-suant to a consent election,' the UE was certified on March 4, 1954,as the collective-bargaining representative for all production andmaintenance employees at the GHR plant. On March 19, 1954, theEmployer and UE executed a 21/2-year contract covering theseemployees.The UE contends that the addition of the aluminum foundry em-ployees to the GHR plant will be a mere accretion to the existing certi-fied unit, and that its certificate and contract therefore bar the instantpetition.The IUE contends, on the other hand, that the scheduledtransfer will constitute only a relocation of its unit at the 3rd Streetplant and that its contract for that unit will continue to cover theseemployees, so as to bar the instant petition.The Employer takes theposition that the aluminum foundry will be a new and separate appro-priate unit when relocated and that therefore neither union's contractbars an election. In the alternative, the Employer takes the sameposition as the IUE.It appears from the record and briefs that although the Employerplans to move the aluminum foundry in the near future, no definitetime has been established for the move.If the petition be construed as seeking an election among the alumi-num foundry employees as employees of the 3rd Street plant, it is clearthat the IUE contract covering all employees at that plant would barthe instant petition.If the petition be construed, on the other hand, asseeking an election among the aluminum foundry employees as em-ployees in the GHR plant, we find that the petition is premature, and8Case No. 9-RC-2160.Not reported in printed volumes of Board Decisionsand Orders. LOCAL UNION595, ETC.73should be dismissed for that reason. It is not the policy of the Boardto rule on the appropriateness of a unit to be established in the future,as, under such circumstances, no present question concerning represen-tation exists'Accordingly, we will dismiss the petition.[The Board dismissed the petition.]4 Certain-Teed Products Corporation,102 NLRB 1324.LOCALUNION595, INTERNATIONAL ASSOCIATIONorBRIDGE,STRUCTURALAND ORNAMENTAL IRON WORIKERS,AFLandCLYDECRIDER.CaseNo.14-CB-207. 'July 8, 1954Decisionand OrderOn November 24, 1953, Arthur Leff issued his Intermediate Reportin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.For reasons set forth in that portion of the Intermediate Reportentitled "The Remedy," we agree with the Trial Examiner that theRespondent, in order to toll its back-pay obligation arising from theunfair labor practices herein, should have notifiedbothCriderandR. Clinton Construction Company, his employer, that it had no ob-jection to Crider's rehire.Because the Respondent, on September 19,1953, by telegram so notified only Crider's employer and gave no noticewhatever to Crider, we do not accept that date, urged by the Respond-ent, as the terminal date of its obligation.On the contrary, in ac-cordance with the Trial Examiner's recommendation and the GeneralCounsel's contention, we adopt instead as the terminal date October28, 1953, on which date the Respondent formally stated on the record1The Intermediate Report,otherwise correct in that respect,inadvertently misstates,in the final paragraph of section III thereof,the data of the discrimination herein asAugust 23,1953,instead of August 25,1953.We hereby correct this error, which doesnot affect the Trial Examiner's ultimate findings or our concurrence therein.109 NLRB No. 12.